Citation Nr: 0721040	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-28 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 2000 to 
January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The claims folder is in the jurisdiction of 
the VA Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking service connection for hypertension.  
He claims that he developed hypertension while inservice, as 
a result of "service related events."

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  

Although scheduled by the RO for a VA examination for 
hypertension in September 2004, the veteran failed to report 
for said examination.  In a December 2004 notice of 
disagreement, the veteran stated that, although he was 
notified of the scheduled VA examination, he was not able to 
attend the examination, as he did not have transportation.  
He further alleged that he had contacted VA in a timely 
manner to explain that he was not able to attend the 
examination, and was told to call back to reschedule when he 
was able to find transportation.  Two weeks later, when the 
veteran did call back to reschedule, he was informed that his 
claim had already been denied.

The RO should provide the veteran with another opportunity to 
attend a VA examination to determine the existence and 
etiology of his hypertension.  The veteran is hereby notified 
that failure to report, without good cause, for an 
examination will result in the denial of his claim.  38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
veteran or death of an immediate family member.  Id. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his hypertension, since 
separation from service in January 2004.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond. 

2.  The RO must have the veteran undergo 
an appropriate VA examination to determine 
the current existence and etiology of any 
hypertension found.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed hypertension is related to 
the veteran's active duty service.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The RO must then re-adjudicate the 
veteran's claim for service connection 
for hypertension.  If the benefit sought 
on appeal remains denied, the veteran 
must be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The 
appeal must then be returned to the Board 
for appellate review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



